        Case 2:01-cr-00169-JHS Document 347 Filed 06/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                            CRIMINAL ACTION
 MARCELLAS HOFFMAN,                                         NO. 01-169

                        Defendant.


                                          ORDER

       AND NOW, this 15th day of June 2021, upon consideration of Defendant Marcellas

Hoffman’s pro se Motion to Compel the Government to Produce the Requested Discovery (Doc.

No. 328), pro se Letter Request for Production of Discovery by the Government (Doc. No. 329),

pro se Second Motion to Compel the Government to Produce Brady Evidence and the Personnel

Files of Law Enforcement Officers Involved in the Case (Doc. No. 330), the Government’s

Response in Opposition to Defendant’s Motions (Doc. No. 332), Defendant’s Reply to the

Government’s Response in Opposition (Doc. No. 338), and in accordance with the Opinion of the

Court issued this day, it is ORDERED that Defendant’s pro se Motion to Compel the Government

to Produce the Requested Discovery (Doc. No. 328), pro se Letter Request for Production of

Discovery by the Government (Doc. No. 329) and pro se Second Motion to Compel the

Government to Produce Brady Evidence and the Personnel Files of Law Enforcement Officers

Involved in the Case (Doc. No. 330) are DENIED.



                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky____
                                                  JOEL H. SLOMSKY, J.



                                             1
